Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Request for Continued Examination, filed 8 April 2022, to the Original Application, filed 11 November 2020.

2. 	Claims 1-4, 8-9, 11, and 14-20 are pending.  Applicant has cancelled claims 5-7, 10, and 12-13.  Applicant has added claims 15-20.  Claim 1 is an independent claim.  



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 8 April 2022 has been entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dew Sr (U.S. Publication 2018/0301222 A1) in view of Van Hoe (U.S. Publication 2008/0104116 A1) and Schulze (U.S. Patent 10,777,307 B2).
As per independent claim 1, Dew Sr teaches a report editor (See Dew Sr, Figure 6) comprising:
a non-transitory computer readable storage medium; and a database operatively engaged with the non-transitory computer readable storage medium (See Dew Sr, Figure 6)
wherein the non-transitory computer readable storage medium stores instructions for generating a report about an image from a template; wherein the template comprises a series of statements selectively included in the report from the database (See Dew Sr, paragraphs 0047-0072, 0116, and 0269, describing generating a report or template form that may refer to an image, such as a patient imaging outputs, the report or template form including contents derived from a knowledgebase that are presented hierarchically);
wherein the database stores a plurality of reports including historical reports (See Dew Sr, 0173-0178, describing a logic tree embedded into the form that includes content from historical reports based on probability attributes of findings, tests, and procedures);
wherein a new report generated by the non-transitory computer readable storage medium is based on a selected report from the plurality of reports stored in the database (See Dew Sr, paragraphs 0303-0306, describing providing risk assessments based on past medical history);
wherein a selection of the series of statements in the new report is copied from a selection of statements in the selected report or from multiple stored reports (See Dew Sr, paragraphs 0116 and 0120, describing content linked to other information sources).
While Dew Sr also teaches presenting a series of statements in a particular order (See Dew Sr, paragraphs 0079 and 0159), Dew Sr does not teach expressly:
wherein the series of statements are presented in order corresponding to a probability that any particular statement is likely to be selected: and
wherein the probability that the particular statement is selected is based on a selection of a first statement and a frequency of selection of a second statement when the first statement has been selected in the historical reports; or is based on the selection of a pair of statements and the frequency of selection of the second statement when the pair of statements has been selected in the historical reports,
wherein the selected series of statements in the new report are edited and the edited statements are stored in the database;
wherein the edited statements are included in a completed report and the completed report is stored in the database; and
wherein the stored edited statements and the stored completed report update the database and are made available for use in a subsequent template for a subsequent new report,
however, Van Hoe and Schulze teach these limitations:
wherein the series of statements are presented in order corresponding to a probability that any particular statement is likely to be selected: and
wherein the probability that the particular statement is selected is based on a selection of a first statement and a frequency of selection of a second statement when the first statement has been selected in the historical reports; or is based on the selection of a pair of statements and the frequency of selection of the second statement when the pair of statements has been selected in the historical reports (See Van Hoe, paragraphs 0068 and 0251, describing presenting a listing of content, such as possible diseases, ranked in decreasing order of likelihood, the ranking information based on the frequency that a particular combination is encountered in practice);
wherein the selected series of statements in the new report are edited and the edited statements are stored in the database;
wherein the edited statements are included in a completed report and the completed report is stored in the database; and
wherein the stored edited statements and the stored completed report update the database and are made available for use in a subsequent template for a subsequent new report (See Schulze, Column 31, lines 28-56, and Column 32, lines 24-47, describing storing reports that include modifiers [statements] that can be easily modified within the stored reports and used in future templates as needed).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the statements or content presented in a ranked order of likelihood based on frequency of previous encounters of Van Hoe with the statement presentation of Dew Sr.  The motivation for doing so would have been to provide an indication of a relationship between a likely condition and a non-imaging aspect such as age, for example, as taught by Van Hoe (See Van Hoe, paragraph 0067).
Before the effective filing date of the invention it would also have been obvious to include the stored reports containing modifiable modifiers or statements of Schulze with the statement presentation of Dew Sr.  The motivation for doing so would have been to allow for easy modification of a report, as taught by Schulze (See Schulze, Column 31, lines 42-56).
Therefore, it would have been obvious to combine Van Hoe and Schulze with Dew Sr for the benefit of providing an indication of a relationship between a likely condition and a non-imaging aspect such as age, for example, and allowing for easy modification of a report, to obtain the invention as specified in claim 1.
As per dependent claim 2, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze also teach wherein each statement of the series of statements comprise selectable qualifiers which alter a meaning of the statement (See Dew Sr, paragraph 0219).
As per dependent claim 3, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 2 as described above.  Dew Sr, Van Hoe, and Schulze also teach wherein the qualifiers are presented for selection in an order based on an associated probability of selection (See Dew Sr, paragraphs 0079 and 0159).
As per dependent claim 11, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze also teach wherein the probability that a statement will be selected is based on a frequency of selection of the statement in the historical reports (See Van Hoe, paragraphs 0068 and 0251, describing presenting a listing of content, such as possible diseases, ranked in decreasing order of likelihood, the ranking information based on the frequency that a particular combination is encountered in practice). The motivation to combine Van Hoe with Dew Sr remains as noted with reference to claim 1 above.
As per dependent claim 14, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze also teach wherein the non-transitory computer readable storage medium stores instructions for generating a medical report about a radiology image from a radiology report template, wherein the series of statements selectively included in the medical report include statements from a database of stored radiological reports (See Van Hoe, paragraphs 0002, 0020, and 0283-0291, describing a medical report including content from stored radiological reports).  The motivation to combine Van Hoe with Dew Sr remains as noted with reference to claim 1 above.
As per dependent claim 15, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze also teach wherein the non-transitory computer readable storage medium stores instructions for generating the subsequent new report based on a selected report from the plurality of reports stored in the database including the stored completed report (See Schulze, Column 24, lines 59-67, and Column 25, lines 1-26, describing creating additional reports from templates using code from a chosen stored template).  The motivation to combine Schulze with Dew Sr, Van Hoe, and Schulze remains as noted with reference to claim 1 above.
As per dependent claim 16, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze also teach wherein the non-transitory computer readable storage medium stores instructions for storing the edited statements from the completed report in the database (See Schulze, Column 2, lines 62-67, and Column 3, lines 1-35, describing storing edited content from completed reports, such as image attributes and programming objects). The motivation to combine Schulze with Dew Sr, Van Hoe, and Schulze remains as noted with reference to claim 1 above.
As per dependent claim 17, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze also teach wherein the subsequent template for the subsequent new report is generated from a series of statements saved in the database, including the edited statements from the stored completed report (See Schulze, Column 31, lines 47-56, describing generating a new template from stored content modifiers in completed reports).  The motivation to combine Schulze with Dew Sr, Van Hoe, and Schulze remains as noted with reference to claim 1 above.


5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dew Sr (U.S. Publication 2018/0301222 A1) in view of Van Hoe (U.S. Publication 2008/0104116 A1) and Schulze (U.S. Patent 10,777,307 B2), as applied to claim 1 above, and further in view of Ryger (U.S. Publication 2015/0310115 A1).
	As per dependent claim 8, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze do not teach expressly wherein the stored reports in the database are presented in order of a score, the score being determined by matching metadata of the new report with metadata of the stored reports, however, Ryger teaches this limitation (See Ryger, paragraph 0113, describing a scored table of terms with a term frequency determined by comparing content metadata).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the scored content based on matched metadata of Ryger with the ordered statements of Dew Sr, Van Hoe, and Schulze.  The motivation for doing so would have been to provide greater assurance that the suggested terms will actually serve the user's search purposes than would look-up in external sources, as taught by Ryger (See Ryger, paragraph 0112).  Therefore, it would have been obvious to combine Ryger with Dew Sr, Van Hoe, and Schulze for the benefit of providing greater assurance that the suggested terms will actually serve the user's search purposes than would look-up in external sources to obtain the invention as specified in claim 8.


6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dew Sr (U.S. Publication 2018/0301222 A1) in view of Van Hoe (U.S. Publication 2008/0104116 A1) and Schulze (U.S. Patent 10,777,307 B2), as applied to claim 1 above, and further in view of Tamilarasan (U.S. Publication 2017/0286388 A1).
	As per dependent claim 9, Dew Sr, Van Hoe, and Schulze teach the limitations of claim 1 as described above.  Dew Sr, Van Hoe, and Schulze do not teach expressly wherein the stored reports in the database are presented in order of a score, the score being determined by matching the image of the new report with images of the stored reports, however, Tamilarasan teaches this limitation (See Tamilarasan, paragraphs 0025-0026, describing determining a similarity score by matching report content with historical report content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the scoring based on a comparison with historical content of Tamilarasan with the ordered statements of Dew Sr, Van Hoe, and Schulze.  The motivation for doing so would have been to provide users with actionable insights from the reports, as taught by Tamilarasan (See Tamilarasan, paragraph 0001).  Therefore, it would have been obvious to combine Tamilarasan with Dew Sr, Van Hoe, and Schulze for the benefit of providing users with actionable insights from the reports to obtain the invention as specified in claim 9.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

8.	Claims 4 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments

9.	Applicant’s arguments with respect to claim(s) 1-4, 8-9, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176